Appellant has filed a motion for a rehearing herein, in which he earnestly insists that the court erred in admitting the testimony of Jack Townsend when he permitted Townsend to testify that on the day he saw the beef in defendant's pen, he told Mr. Owens about it, which was done, as he said, for the purpose of fixing the time, and also erred in permitting Mr. Owens to testify that Townsend had told him. As said in the original opinion, neither of these bills are in such condition as would properly present the questions to this court for review. However, as in the original opinion, we quoted from an opinion of Judge Henderson, approvingly, wherein he held: "We again repeat what we have heretofore said, that we will *Page 606 
not wander through the entire record to find appellant's bills of exceptions." Appellant, in his motion, says: "The brief filed in this case, cites the court to the pages of record of record containing the objectionable testimony." This is a trouble we often find in cases on appeal, the brief will ably present a question, yet when we turn to the bill of exceptions in the record, it is so incomplete as to present no question for review. As shown in the original opinion, the bill of exceptions does not show that Townsend told Owens anything. Nor does the other bill show that Owens testified Townsend told him anything. Appellant insists we should go to the statement of facts, and we would see they did so testify. This is what this court has held it will not do, in an unbroken line of decisions, but a bill of exceptions in and of itself, must present the question, without reference to what the statement of facts will or will not show. But if the bills were complete under this record, the testimony would be admissible for the very purpose suggested by the court, as showing the time. Appellant and his witnesses had testified that the day before Townsend saw the beef in his pen, he had bought the animal from a traveler in Jefferson County. To refute this testimony, in rebuttal, the State proved that the day before Mr. Owens had seen this animal on his accustomed range in Hardin County, Texas, about one and one-half miles from defendant's residence. Mr. Townsend testified that the day he saw the animal in defendant's pen he told Owens. Owens testified that the day before, he saw the animal at a different place and in a different county where defendant claimed to have bought the animal. If we go to the statement of facts for one purpose, then we go for all purposes, and when we do so, we find the testimony not only admissible, but very material in going to show that appellant's explanation of his possession was not probably true. Either he was mistaken about buying the animal in Jefferson County the day before, or Mr. Owens was mistaken about seeing it in Hardin County, about one mile and a half from defendant's residence, and this was a question for the jury to determine. In rebuttal, the State had the right to prove this explanation false, if it could do so, and when we consider the record, there was no error in admitting the testimony.
Motion for rehearing overruled.
Overruled.